 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      TEREMOK PROPERTIES LLC,
                                                              CASE NO. 2:21-cv-00158-JCC-JRC
11                              Plaintiff,
                                                              ORDER SETTING PRETRIAL
12              v.                                            DEADLINES
13      ALLIED INSURANCE COMPANY OF
        AMERICA,
14
                                Defendant.
15

16          This matter is before the Court on referral from the District Court and on the parties’ joint

17   status report regarding the status of mediation. Dkt. 15.

18          In March 2021, the parties requested that the Court stay the case while they completed

19   mediation in April 2021. Dkt. 13, at 1. The Court granted the request and stayed the matter

20   temporarily. The parties have completed mediation and filed a status report stating that they did

21   not reach resolution. Dkt. 15, at 1. Therefore, the stay has lifted, and the Court enters the

22   following pretrial deadlines: initial disclosures (see Dkt. 12, at 1) are due May 24, 2021; and the

23   joint status report discussed in the Court’s pretrial order (Dkt. 12, at 1) is due May 31, 2021.

24


     ORDER SETTING PRETRIAL DEADLINES - 1
 1         The parties shall otherwise abide by the Court’s pretrial orders (see Dkts. 11, 12), except

 2   as subsequently amended.

 3         Dated this 6th day of May, 2021.

 4

 5
                                                         A
                                                         J. Richard Creatura
                                                         Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SETTING PRETRIAL DEADLINES - 2
